



Exhibit 10.16.14




WORLDPAY, INC.
2012 Equity Incentive Plan
NOTICE OF STOCK OPTION GRANT
FOR UNITED STATES EMPLOYEES
You ("Participant") have been granted an option to purchase the number of shares
of the Company's Class A common stock ("Shares") set forth below (the "Option").
The Option is granted under the Worldpay, Inc. 2012 Equity Incentive Plan (the
"Plan") and is subject to the terms and conditions of the Plan, this Notice of
Stock Option Grant ("Notice") and the Stock Option Award Agreement ("Agreement")
attached to this Notice. Unless otherwise defined in this Notice or the
Agreement, the terms defined in the Plan shall have the same meanings in this
Notice and the Agreement. This Notice and Agreement supersedes all prior
agreements on the same subject matter between the Participant, on the one hand,
and the Company or any of its Affiliates, on the other, and all such prior
agreements shall be null and void.
Participant Name:
 
Employee ID:
 
Date of Grant:
 
Grant ID:
 
Total Number of Options Granted:
 
Exercise Price (per Share):
 
Expiration Date:
 
Type of Option:
Nonqualified Stock Option
Exercise Schedule:
Same as Vesting Schedule
Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the Option will vest and may be exercised, in whole or in part, in accordance
with the following schedule:

Additional Terms/Acknowledgements: By accepting (whether in writing,
electronically or otherwise) the Option, Participant acknowledges and agrees to
the following:
Participant understands that Participant's employment with the Company is for an
unspecified duration, can be terminated at any time (i.e., is "at-will"), and
that nothing in this Notice, the Agreement or the Plan changes the at-will
nature of that relationship. Participant acknowledges that the vesting of the
Option pursuant to this Notice is earned only by continuing service as an
Employee, Director or Consultant of the Company. Participant also understands
that this Notice is subject to the terms and conditions of both the Agreement
and the Plan, both of which are incorporated herein by reference. Participant
has read the Agreement, the Plan and the Plan prospectus, and agrees to be bound
by the terms of such documents, including the restrictive covenants contained
therein. By accepting this Award, Participant consents to the electronic
delivery as set forth in the Agreement and to participate in the Plan through an
on-line or electronic system maintained by the Company or a third party
designated by the Company.














1

--------------------------------------------------------------------------------





WORLDPAY, INC.
2012 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
   Pursuant to your Notice of Stock Option Grant ("Notice") and this
Nonqualified Stock Option Award Agreement ("Agreement"), Worldpay, Inc. (the
"Company") has granted you ("you" or "Participant") an option (the "Option")
under its 2012 Equity Incentive Plan (the "Plan") to purchase the number of
shares of the Company's Class A common stock indicated in the Notice at the
exercise price per share indicated in the Notice (the "Exercise Price"). The
Option is granted to you effective as of the Grant Date set forth in the Notice.
The Option is subject to the restrictions and other terms and conditions set
forth in the Notice and the Plan, which are incorporated herein by reference,
and in this Agreement. If there is any conflict between the terms in the Plan
and this Agreement or the Notice, the terms of the Plan will control (except
with regard to Section 6(F) herein). Defined terms not explicitly defined in
this Agreement or in the Notice but defined in the Plan will have the same
definitions as in the Plan.
   1. Vesting. The Option will vest in accordance with the schedule set forth in
the Notice. The Option may not be exercised prior to vesting. Once the Option
vests, Participant will have until the Expiration Date specified in the Notice
to exercise the Option, unless Participant's Continuous Service Status
terminates prior to the Expiration Date or the Option is otherwise settled in
cash upon a Change of Control pursuant to Section 5 of this Agreement. Except as
provided below in Section 2 or Section 5, any portion of the Option that is not
vested at the time the Participant ceases Continuous Service Status shall
immediately terminate.
   2. Effect of Termination of Employment on Option. The Option, whether vested
or unvested, will automatically be forfeited and cancelled upon termination of
Participant's Continuous Service Status, and no Shares may thereafter be
purchased under the Option, except as follows:
   A. Death or Disability. In the event Participant's Continuous Service Status
terminates by reason of death or Disability, the Option shall become immediately
exercisable in full and shall remain exercisable by Participant or Participant's
estate (or, in the event of Participant's death after termination of
Participant's Continuous Service Status when the Option is exercisable pursuant
to its terms, by Participant's estate), at any time prior to the earlier of (i)
the Expiration Date or (ii) the first anniversary of the date of Participant's
death or Disability.
   B. Retirement. [For all employees other than the Co-CEO: Any Option that is
vested but unexercised as of the date of Participant's Retirement (as defined
below) shall remain exercisable at any time prior to the earlier of (a) the
Expiration Date or (ii) the third anniversary of the date of Participant's
Retirement. The Option (or any portion thereof) that was not vested at the time
of Participant's retirement shall automatically be forfeited and cancelled upon
Participant's Retirement. For purposes of this Agreement, "Retirement" means
retirement from active employment with the Company or an Affiliate at or after
(i) age 65 or (ii) age 55 having completed 5 years of Continuous Service Status.
Retirement does not apply if Participant is involuntarily terminated for Cause
(as defined below) or gross misconduct. If Participant retires and does not meet
the definition of Retirement, the Participant will be considered to have
resigned. Any disputes as to what constitutes "Retirement" shall be conclusively
determined by the Committee or its delegate.] [For the Co-CEO: Any Option that
is vested but unexercised as of the date of Participant's Retirement (as defined
below) shall remain exercisable at any time prior to the earlier of (a) the
Expiration Date or (ii) the third anniversary of the date of Participant's
Retirement. The Option (or any portion thereof) that was not vested at the time
of Participant's retirement shall automatically be forfeited and cancelled upon
Participant's Retirement, unless Participant’s Retirement is deemed to be a
Qualifying Retirement (as defined below). In the event of a Qualifying
Retirement, the Option (or any portion thereof) that was not vested at the time
of Participant's Retirement shall continue to vest as if the Participant’s


2

--------------------------------------------------------------------------------





Continuous Service Status had not terminated subject to compliance with the
restrictive covenants set forth in Section 6 and shall remain exercisable at any
time prior to the earlier of (a) the Expiration Date or (ii) the third
anniversary of the date of Participant's Retirement. For purposes of this
Agreement, "Retirement" means retirement from active employment with the Company
or an Affiliate at or after (i) age 65 or (ii) age 55 having completed 5 years
of Continuous Service Status. Prior to invoking Retirement, Participant shall
notify the Committee of his intention to do so. Within thirty (30) days of
receipt of such notification, the Committee shall establish the criteria under
which Participant’s Retirement shall be deemed a “Qualifying Retirement” and
shall communicate such criteria to Participant. Participant shall then have
thirty (30) days to respond to the Committee confirming whether he agrees to
meet such criteria. If Participant so confirms and in fact meets such criteria,
his Retirement will be treated as a Qualifying Retirement for purposes of this
Section 2.B. Neither Retirement nor Qualifying Retirement applies if Participant
is involuntarily terminated for Cause (as defined below) or gross misconduct. If
Participant retires and does not meet the definition of Retirement or Qualifying
Retirement, the Participant will be considered to have resigned. Any disputes as
to what constitutes “Retirement” and “Qualifying Retirement” shall be
conclusively determined by the Committee or its delegate.]
   C. Termination by the Company for Cause. In the event Participant's
Continuous Service Status is terminated by the Company or an Affiliate for Cause
(as defined below), the Option, whether vested or unvested, shall immediately
terminate in its entirety and shall thereafter not be exercisable to any extent
whatsoever.
   D. Any Other Reason. In the event Participant's Continuous Service Status
terminates for any reason other than one described in Subsections 2(a) through
(c) above, or Section 5 below, any portion of the Option that is vested and
unexercised as of the date of Participant's termination will remain exercisable
until the earlier of (i) the Expiration Date or (ii) the ninetieth (90th) day
following the date of Participant's termination.
   E. Extension of Exercise Period. If exercise of the Option following the
Participant's termination of Continuous Service Status during the time period
set forth in the applicable paragraph above would violate any of the provisions
of the federal securities laws (or any Company policy related thereto) or the
rules of any securities exchange or interdealer quotation system, the time
period to exercise the Option shall be extended until the date that is thirty
(30) days after the end of the period during which the exercise of the Option
would be in violation of such laws or rules (or any Company policy related
thereto).
   F. Definition of "Cause." For purposes of this Agreement, except as otherwise
provided in a written employment or severance agreement between the Participant
and the Company or a severance plan of the Company covering the Participant
(including a change in control severance agreement or plan), "Cause" shall mean
any one or more of the following, (i) gross negligence or willful misconduct of
a material nature in connection with the performance of the Participant's
duties, (ii) an indictment or conviction for (or pleading guilty or nolo
contendere to) a felony, (iii) a non-de minimus intentional act of fraud,
dishonesty or misappropriation (or attempted misappropriation) of the Company's
or any of its Affiliates' funds or property; (iv) the Company or any of its
Affiliates having been ordered or directed by any federal or state regulatory
agency with jurisdiction to terminate or suspend the Participant's employment
and such order or directive has not been vacated or reversed upon appeal; or (v)
a violation of Section 6 hereof or any similar covenant or agreement between the
Participant and the Company or an Affiliate; (vi) the Participant's breach of
any of material obligations in his or her employment agreement or offer letter;
(vii) the Participant's breach of his fiduciary duties as an officer or director
of the Company or any of its Affiliates; or (viii) the Participant's continued
failure or refusal after written notice from the chief executive officer or his
delegate (or the Board, in the


3

--------------------------------------------------------------------------------





case of the chief executive officer) to implement or follow the direction of the
chief executive officer or his delegate (or the Board, as applicable). Any
disputes as to what constitutes "Cause" shall be conclusively determined by the
Committee or its delegate.
   3. Methods of Exercise. The Participant must follow the procedures for
exercising options that are established by the Company from time to time. At the
time of exercise, the Participant must pay the Exercise Price for the Option or
any portion of the Option being exercised and any taxes that are required to be
withheld by the Company or any of its Affiliates in connection with the
exercise. Participant must pay the Exercise Price in full (i) in cash or a cash
equivalent acceptable to the Committee, (ii) by the surrender (or attestation of
ownership) of Shares with an aggregate Fair Market Value (based on the closing
price of a Share as reported on the New York Stock Exchange composite index on
the Date of Exercise) that is equal to the Exercise Price, (iii) by a
combination of cash and Shares, (iv) by net settlement of the Option or (v)
through a broker-assisted cashless exercise of the Option . One or more of these
exercise methods may not be available to Participant (or may be unavailable
during a specified period) should the Company determine that its availability
will or could violate the terms of any relevant law or regulation. Except as
restricted by applicable law, payment of the Exercise Price and/or taxes may be
delayed in the discretion of the Committee to accommodate proceeds of sale of
some or all of the Shares to which this grant relates. If the Fair Market Value
of a Share on the Expiration Date exceeds the Exercise Price, the Option will be
automatically exercised upon such Expiration Date. Participant may not exercise
the Option at a time when the market price of a Share does not exceed the
Exercise Price.
   4. Taxes. The Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the Option and Shares and to take all such other action as the
Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. In this regard, Participant authorizes the Company to
withhold Shares from the Shares that otherwise would be issued or delivered to
Participant in respect of the Option; provided, however, that no Shares shall be
withheld with a value exceeding the minimum amount of tax required to be
withheld by law. The Company may permit the Participant to satisfy any federal,
state or local tax withholding obligation by any of the additional means
identified in Section 3 above, or by a combination of such means.
Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
("Tax-Related Items"), the ultimate liability for all Tax-Related Items is and
remains the Participant's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or exercise of the Option or the
subsequent sale of any Shares, and (b) does not commit to structure the Options
to reduce or eliminate the Participant's liability for Tax-Related Items. In the
event the Company's obligation to withhold arises prior to the delivery of
Shares or it is determined after the delivery of Shares that the amount of the
Company's withholding obligation was greater than the amount withheld by the
Company, Participant agrees to hold the Company harmless from any failure by the
Company to withhold the proper amount. The Company may refuse to deliver the
Shares if the Participant fails to comply with his or her obligations in
connection with the tax withholding as described in this section.
   5. Change of Control.
   (a) Treatment Following a Change of Control. If a Change of Control occurs
and Participant's Continuous Service Status is terminated by the Company or an
Affiliate without Cause (as defined above) or by the Participant for "Good
Reason" (as defined below) within the 24-month period following the Change of
Control, the Option or, if applicable, the Rolled Over Option (as defined
below), shall automatically become fully vested and immediately exercisable in
its entirety as of the date of such termination and remain exercisable for a
period ending on the earlier of the second anniversary of the date of
Participant's termination or the Expiration Date. Notwithstanding the


4

--------------------------------------------------------------------------------





foregoing, if the Successor Corporation (or the ultimate parent entity) in a
Change of Control does not provide a Rolled Over Option, the Option shall become
fully vested and immediately exercisable in its entirety as of the date of the
Change of Control and be eligible to receive the same per share transaction
consideration being offered to common stockholders generally pursuant to the
Change of Control; or, alternatively, the Committee may, in its discretion and
upon at least ten days' advance notice to Participant, cancel the Option and pay
to the Participant, in cash or stock, or any combination thereof, the value of
the Option based upon the price per Share received or to be received by other
stockholders of the Company in the Change of Control. Notwithstanding the
foregoing, if at the time of a Change of Control the Exercise Price of the
Option equals or exceeds the price paid for a Share in connection with the
Change of Control, the Committee may cancel the Option without the payment of
consideration therefor.
   (b) Definition of "Rolled Over Option." "Rolled Over Option" mean that the
Successor Corporation (or the ultimate parent entity) in a Change of Control
agrees to honor or assume the Option on substantially equivalent contractual and
financial terms, or agrees to grant a substitute award on substantially
equivalent contractual and financial terms. Any determination as to what
constitutes "substantially equivalent contractual and financial terms" will be
conclusively determined by the Committee.
   (c) Definition of "Good Reason." "Good Reason" shall be as defined under the
terms of the Participant's employment agreement or, if no employment agreement
applies to the Participant or such an agreement does not include a definition of
"Good Reason," under the terms of any severance policy to which or under which
the Participant is a party or participant. For purposes of Section 5(a), the
event giving rise to a termination for Good Reason must occur within the
24-month period following a Change of Control. Any disputes as to what
constitutes "Good Reason" shall be conclusively determined by the Committee or
its delegate.
   6. Restrictive Covenants
   A. Participant's Covenants.
   1. Non-Competition. During the Restricted Period (as defined below),
Participant shall not compete in any manner, either directly or indirectly,
whether for compensation or otherwise, with the Business of the Company, as
further described below. The parties agree that the following activities
(without limitation) will be deemed to be competing:
   (a) directly or indirectly, producing, developing, marketing, providing,
handling, recommending, analyzing or accepting orders for products or services
competitive with the Business of the Company, or assisting others to produce,
develop, market, or provide such services or products; or
   (b) accepting employment from or having any other relationship (including,
without limitation, through owning, managing, operating, controlling or
consulting) with any person or entity that directly or indirectly produces,
develops or markets a product, process, or service which is competitive with
those products, processes, or services constituting the Business of the Company,
whether existing or planned for the future, provided, however, that it shall not
be a violation of this Agreement for Participant to have beneficial ownership of
less than 1% of the outstanding amount of any class of securities listed on a
national securities exchange or quoted on an inter-dealer quotation system; or
   (c) taking any other action that is likely or intended to result directly or
indirectly in prospective or actual customers of the Company purchasing
products, processes,


5

--------------------------------------------------------------------------------





or services which are competitive with those products, processes, or services
constituting the Business from a competitor of the Company; or
   (d) accepting any job or engagement in which Participant may be in a position
to use or disclose Confidential Information regarding the Business of which
Participant acquired knowledge or to which Participant had access while employed
by the Company.
The parties expressly agree that the foregoing list of activities is
illustrative and non-exhaustive, and shall not limit the Company's right to
protection from other activities that are competitive with the Business of the
Company. In recognition of the scope of the Company's Business, in that it
provides products and services to customers throughout the United States of
America and elsewhere and that the Participant will be involved in, concerned
with or responsible for the Company's Business in the Restricted Area,
Participant agrees that the foregoing restriction(s) shall be applicable
throughout the Restricted Area. Participant agrees that such geographic
restriction is reasonable.
   2. Non-Solicitation. During the Restricted Period, Participant agrees that
Participant will not, either on Participant's own behalf or on behalf of any
other person or entity, directly or indirectly, (a) solicit any person or entity
that is a customer of the Business or the Company, or has been such a customer
during the prior eighteen (18) months, to purchase any products or services the
Business or the Company provided or provides to the customer, (b) interfere with
any of the Business's or the Company's business relationships, or (c) directly
or indirectly solicit, divert, entice or take away any potential customer
identified, selected or targeted by the Business or the Company with whom
Participant had contact, involvement or responsibility during Participant's
employment with the Company and/or its Affiliates, or attempt to do so for the
sale of any product or service that competes with a product or service offered
by the Business or the Company.
   3. No-Hire. During the Restricted Period, Participant agrees that Participant
will not, either on Participant's own behalf or on behalf of any other person or
entity, directly or indirectly, hire, solicit or encourage to leave the employ
of the Company or any of its Affiliates any person who is then an employee of
the Company or its Affiliates or was such an employee within twelve (12) months
of the date of such hiring, soliciting, or encouragement to leave.
   4. Confidentiality. The Participant will not at any time (whether during or
after the Participant's employment with the Company) disclose, divulge, transfer
or provide access to, or use for the benefit of, any third party outside the
Company (other than as necessary to perform the Participant's employment duties)
any Confidential Information without prior authorization of the Company. Upon
termination of the Participant's employment for any reason, the Participant
shall return to the Company any and all Confidential Information and other
property of the Company or its Affiliates in the Participant's possession or
control.
   5. Non-Disparagement. Participant agrees not to take any action or to make
any statement, written or oral, that disparages or criticizes the business or
management of the Company or any of its Affiliates, or any of their respective
directors, officers, agents, employees, products or services.
   B. Certain Definitions.
For purposes of Section 6.A, the following definitions apply.
   1. "Business" means the type of business conducted by the Company or its
Affiliates currently or at any time in the past five years, or in the future,
including but not limited to: (i) merchant processing services (including
payment authorization, clearing and settlement


6

--------------------------------------------------------------------------------





for credit, debit, check authorization and truncation), (ii) gift, private
label, stored value and prepaid card processing, (iii) electronic funds transfer
services to business customers (including debit and ATM card processing and
driving services, PIN and signature debit transaction authorization settlement
and exception processing, (iv) payment and ATM network switching services
(including the Jeanie network), (v) credit and debit card production,
activation, replacement and related management services (including on an
outsourced basis), (vi) payments-related reselling services, (vii) other value
added services (including fraud detection, prevention and management services)
relating to the foregoing, (viii) promotional messaging service relating to the
foregoing, (ix) debit portfolio management services related to the foregoing,
(x) data processing services related to the foregoing, (xi) the development,
marketing, or sale of technology or applications related to point-of-sale
payments or the embedding of payment processing technology or capabilities in
business applications, (xii) integrated secure enterprise credit card payment
facilitation and management within ERP, CRM and eCommerce, (xiii) the
development, marketing, or sale of secure integrated credit card acceptance
payment technology applications related to ERP, CRM or eCommerce, and (xiv) the
development or commercialization of, or providing services related to,
integrated payment card acceptance solutions and integrated payment card gateway
systems for enterprise systems, including ERP, eCommerce and CRM systems.
   2. "Confidential Information" shall mean information or material of the
Company which is not generally available to or used by others, or the utility or
value of which is not generally known or recognized as standard practice,
whether or not the underlying details are in the public domain, including: (A)
information or material relating to the Company and its business as conducted or
anticipated to be conducted; business plans; operations; past, current or
anticipated services, products or software; customers or prospective customers;
relations with business partners or prospective business partners; or research,
engineering, development, manufacturing, purchasing, accounting, or marketing
activities; (B) information or material relating to the Company's inventions,
improvements, discoveries, "know-how," technological developments, or
unpublished writings or other works of authorship, or to the materials,
apparatus, processes, formulae, plans or methods used in the development,
manufacture or marketing of the Company's services, products or software; (C)
information on or material relating to the Company which when received is marked
as "proprietary," "private," or "confidential"; (D) trade secrets of the
Company; (E) software of the Company in various stages of development, software
designs, web-based solutions, specifications, programming aids, programming
languages, interfaces, visual displays, technical documentation, user manuals,
data files and databases of the Company; and (F) any similar information of the
type described above which the Company obtained from another party and which the
Company treats as or designates as being proprietary, private or confidential,
whether or not owned or developed by the Company. Notwithstanding the foregoing,
"Confidential Information" does not include any information which is properly
published or in the public domain; provided, however, that information which is
published by or with the aid of Participant outside the scope of employment or
contrary to the requirements of this Agreement will not be considered to have
been properly published, and therefore will not be in the public domain for
purposes of this Agreement.
   3. "Restricted Period" means the period of Participant's employment by the
Company or one of its Affiliates and twelve (12) months following termination of
such employment for any reason.
4. “Company” (for purposes of this Section 6 only) shall mean, collectively,
Worldpay, Inc., and each and every one of its Affiliates (as that term is
defined in the Plan). The parties


7

--------------------------------------------------------------------------------





to this Agreement intend and expect that all Affiliates shall be beneficiaries
of this Section 6, and shall have standing to enforce its terms.
5. "Restricted Area" means (a) the United Kingdom and (b) any other country in
the world, including the United States of America, where the Company or its
Affiliates has any business interests or dealings on the termination of
Participant’s Continuous Service Status in which the Participant has been
involved or concerned or for which the Participant has been responsible in the
eighteen (18) months prior to termination of Continuous Service Status.
   C. Representations, Warranties and Acknowledgements. Participant acknowledges
that Participant's services are of a special, unique and extraordinary
character, involving strategic decision-making and access to valuable
information based on trade secrets and other Confidential Information, and that
Participant's position with the Business and the Company places Participant in a
position of confidence and trust with the Company and many of its customers,
suppliers, vendors, employees and agents. Participant acknowledges that this
Section 6 protects legitimate business interests of the Company, including the
protection of strategic plans and data, the substance of competitive planning
materials and sessions, and the protection of trade secrets and other
Confidential Information of the Company’s Business.
   1. Participant also acknowledges that businesses that are competitive with
the Company include, but are not limited to, any businesses which are engaged in
the Business or any other lines of business that the Company may engage in the
future. Participant further acknowledges that the nature of the Business and
that of the other businesses of the Company are national in scope.
   2. Participant represents and warrants to the Company that Participant is not
a party to any agreement, commitment, arrangement or understanding (whether oral
or written) that in any way conflicts with or limits Participant's ability to
commence or continue to render services to the Company or that would otherwise
limit Participant's ability to perform all responsibilities in accordance with
the terms and subject to the conditions of Participant's employment.
3. Defend Trade Secrets Act. Under the federal Defend Trade Secrets Act of 2016
(the “DTSA”), Participant shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret
that:  (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.
   D. Remedies. If Participant breaches any provision of Section 6A hereof, the
Option, whether vested or unvested, shall be immediately forfeited and cancelled
and the Participant shall immediately return to the Company the Shares
previously received upon exercise of any vested Option or the pre-tax income
derived from any disposition of the Shares previously received upon exercise of
the Option. Participant hereby further consents and agrees that in the event of
breach or threatened breach by Participant of any provision of Section A hereof,
the Company shall be entitled to (a) temporary and preliminary and permanent
injunctive relief and without the posting any bond or other security, (b)
damages and an equitable accounting of all earnings, profits and other benefits
arising from such violation, (c) recovery of all attorney's fees and costs
incurred by the Company in obtaining such relief, (d) cessation and repayment of
any severance benefits paid to Participant pursuant to any agreement with the
Company, including any employment agreement, severance benefit agreement, plan
or program of the Company, and (e) any other legal and equitable relief to which
it may be entitled, including any and all monetary damages which the Company may
incur as a result of said breach or threatened breach. The Company may pursue
any remedy available, including declaratory


8

--------------------------------------------------------------------------------





relief, concurrently or consecutively in any order, and the pursuit of one such
remedy at any time will not be deemed an election of remedies or waiver of the
right to pursue any other remedy. For the avoidance of doubt, a Participant
exercising any of his or her rights under the DTSA shall not be considered a
breach of Section 6A hereof.
   E. Early Resolution Conference. The provisions of this Section 6 are
understood to be clear and enforceable as written and are entered into by
Participant and the Company on that basis. However, should Participant later
believe any provision in this Section 6 to be unclear, unenforceable, or
inapplicable to activity that Participant intends to engage in, Participant will
first notify the Company in writing and meet with a Company representative and a
neutral mediator (if the Company elects to retain one at its expense) to discuss
resolution of any disputes between the parties. Participant will provide this
notification at least fourteen (14) days before Participant engages in any
activity on behalf of a competing business or engages in other activity that
could foreseeably fall within a questioned restriction. Any professional
activity related to the electronic payments industry in any way shall fall
within the scope of this obligation. The failure to comply with this requirement
shall waive Participant's right to challenge the reasonable scope, clarity,
applicability, or enforceability of this Section 6 and its restrictions at a
later time. All rights of Participant and the Company will be preserved if the
early resolution conference requirement is complied with even if no agreement is
reached in the conference.
   F. Governing Law. Notwithstanding Section 9 or any other provision in this
Agreement or the Plan to the contrary, because the Company is headquartered in
the State of Ohio, the provisions of this Section 6 of the Agreement shall be
governed by, and construed in accordance with, the laws of the State of Ohio
without regard to the choice of law rules of any state, including any state in
which Participant works.
   G. Miscellaneous.
   1. If any provision or clause of this Section 6, or portion thereof, shall be
held by any court of competent jurisdiction to be illegal, void or unenforceable
in such jurisdiction, the remainder of such provisions shall not thereby be
affected and shall be given full effect, without regard to the invalid portion.
It is the intention of the parties that, if any court construes any provision or
clause of this Agreement, or any portion thereof, to be illegal, void or
unenforceable because of the duration of such provision or the area or matter
covered thereby, such court shall reduce the duration, area, or matter of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.
   2. This Section 6 may not be changed or terminated orally and can only be
changed by an agreement in writing signed by the Company and the Participant.
   7. Repayment Obligation. In the event that (i) the Company issues a
restatement of financial results to correct a material error and (ii) the
Committee determines, in good faith, that Participant's fraud or willful
misconduct was a significant contributing factor to the need to issue such
restatement, then the Participant shall immediately return to the Company the
Shares previously received upon exercise of the Option or the pre-tax income
derived from any exercise of the Option and any disposition of the Shares
previously received upon exercise of the Option (the "Repayment Obligation").
This Repayment Obligation shall be in addition to any compensation recovery
policy that may be adopted by the Company or by the Committee pursuant to the
Plan, or is otherwise required by applicable law or the rules of the Securities
and Exchange Commission.
   8. Restrictions on Exercise. The Option is subject to all restrictions set
forth in this Agreement or in the Plan. As a condition to any exercise of the
Option, the Company may require the Participant or his/her successor to make any
representation or warranty to comply with any applicable law or regulation or to
confirm any factual matters or execute and deliver any documents requested by
the Company.


9

--------------------------------------------------------------------------------





   9. Miscellaneous Provisions.
   A. Equity Incentive Plan. The Option is granted under and subject to the
terms and conditions of the Plan, which is incorporated herein and made part
hereof by this reference. In the event of a conflict between the terms of the
Plan and this Agreement, the terms of the Plan, as interpreted by the Committee,
shall govern, except as regards Section 6(F) herein. Any dispute regarding the
interpretation of this Agreement or the Plan shall be submitted by the
Participant or the Company to the Committee for review. The resolution of such
dispute by the Committee shall be final and binding on the Participant and the
Company.
   B. No Rights of Stockholder. The Participant shall not have any of the rights
of a stockholder with respect to the Shares subject to this Option until such
Shares have been issued to Participant upon the due exercise of the Option.
   C. No Right to Continued Service. Nothing in this Agreement or the Plan shall
confer upon the Participant any right to continue in service to the Company or
any Affiliate for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any Affiliate employing or
retaining the Participant) or of the Participant, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without cause, subject to the terms of any applicable
employment agreement or offer letter between the Participant and the Company or
any Affiliate.
   D. No Impact on Other Benefits. The value of Participant's Option is not part
of his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.
   E. Modification; Waiver; Amendments. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement; provided,
however, that the Committee has the right to amend, alter, suspend, discontinue
or cancel the Option, prospectively or retroactively; provided further, that, no
such amendment shall adversely affect the Participant's material rights under
this Agreement without the Participant's consent. No course of dealing or any
delay on the part of the Company or the Participant in exercising any rights
hereunder shall operate as a waiver of any such rights. No waiver of any default
or breach of this Agreement shall be deemed a continuing waiver of any other
breach or default. No course of dealing or any delay on the part of the Company
in exercising similar rights with regard to other participants shall operate as
a waiver of any rights hereunder.
   F. Choice of Law. Except as provided in Section 6, this Agreement and all
acts and transactions pursuant hereto and the rights and obligations of the
parties hereto shall be governed, construed and interpreted in accordance with
the laws of the State of Delaware, without giving effect to principles of
conflicts of law.
   G. Venue and Jurisdiction. Any legal suit, action or proceeding against any
party hereto arising out of or relating to this Agreement shall be instituted in
federal or state court in Hamilton County, Ohio, and each party hereto waives
any objection which it may now or hereafter have to the laying of venue of any
such suit, action or proceeding and each party hereto irrevocably submits to the
exclusive jurisdiction of any such court in any suit, action or proceeding..
   H. Complete Agreement. The Participant and the Company acknowledge and agree
that this Agreement represents their full and complete agreement on the subject
matter thereof, and that this Agreement supersedes any and all prior contracts
or agreements on that subject matter between the Participant, on the one hand,
and the Company or any of its Affiliates, on the other, and that all such prior
contracts or agreements are null and void. Any amendments or modifications of
this Agreement must be in writing and executed by both the Participant and the
Company.


10

--------------------------------------------------------------------------------





   I. Headings; Construction of Agreement. The headings in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement. Any provision of this Agreement (or portion thereof) which is
deemed invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction.
   J. Non-Transferability. This Agreement, and any rights or interests herein,
shall not be assigned or transferred by the Participant during the Participant's
lifetime, whether by operation of law or otherwise, except by will or the laws
of descent and distribution. Any attempt to transfer this Agreement contrary to
the terms of this Agreement and/or the Plan shall be null and void and without
legal force or effect. Notwithstanding the foregoing sentence, the Option and
the rights relating thereto may be transferred to one or more trusts for the
benefit of one or more of the Participant’s family, or to a partnership or
partnerships (including a limited liability company electing to be taxed as a
partnership) of members of the Participant’s family for no consideration, or to
a charitable organization as defined in Section 501(c)(3) of the U.S. Internal
Revenue Code of 1986, as amended.
   K. Acknowledgement. The Company and the Participant acknowledge and agree
that the Option is granted under and governed by the Plan and the provisions of
the Notice and this Agreement. The Participant: (i) acknowledges receipt of a
copy of the Plan and the Plan prospectus, (ii) represents that the Participant
has carefully read and is familiar with their provisions, and (iii) hereby
accepts the Option subject to all of the terms and conditions set forth herein
and those set forth in the Plan and the Notice.
   L. Electronic Delivery and Acceptance. By accepting this Award, the
Participant consents to the electronic delivery of the Notice, this Agreement,
the Plan, account statements, Plan prospectuses, and any other documents,
communications or information related to or that the Company may be required to
deliver in connection with the Plan, the Option or the Shares. Electronic
delivery of a document may be via e-mail, by reference to a location on the
Company's intranet site or the internet site of a third party involved in
administering the Plan, or such other delivery determined at the Company's
discretion. Participant also consents and agrees to participate in the Plan
through an on-line or electronic system maintained by the Company or a third
party involved in administering the Plan. This Agreement will be deemed to be
signed by Participant upon the electronic grant acceptance by Participant of the
Notice of Stock Option Grant to which it is attached.
   M. Confidentiality. By accepting the Option, Participant agrees to keep
confidential the existence of, and any information concerning, a dispute,
controversy or claim arising out of or relating to or concerning the Plan or
this Agreement, except that Participant may disclose information concerning such
dispute, controversy or claim to the court that is considering such dispute,
controversy or claim and to Participant's legal counsel (provided that such
counsel agrees not to disclose any such information other than as necessary to
the prosecution or defense of the dispute, controversy or claim).
N. Personal Data. By accepting this Award, the Participant consents to the
Company and its Affiliates holding and processing of data about them and their
dependents (including sensitive personal data) for the purposes of administering
the Plan and the disclosure of such data (even outside the United Kingdom or the
European Economic Area) to the Company or any Affiliate by whom the Participant
may be employed from time to time and to any potential purchaser of the Company
or the Participant's employer or of its business, and to the advisors and
administrators of the Plan including the trustees of any employee benefit trust
operated by the Group from time to time. The Company hereby confirms that it
shall only hold and process data in connection with the Participant that (i) is
necessary for the performance of the Company's and/or the Participant's rights
and obligations under this Award and


11

--------------------------------------------------------------------------------





(ii) is necessary for the purposes of the Company's legitimate interests in
connection with the operation of the Plan and shall ensure that adequate
safeguards are in place before the Participant's personal data are transferred
outside the United Kingdom or the European Economic Area.








12